ere edaalearishian denied ieMAaeoR ndaelte distort Page 1 of 20

Of Pewasyluans &

Ne-Saadd Lesngo SL
\J CANG.

SHA Fond, Wak Hhuncope Hocaung

Cid. Clint + C.0. Samess Co. Love ig
Cro. Mo% 1 S61 bare, SET Gilbert
Secor At, Wind Owd dit Aerkeld ee
Aosta. Weick (GO SEA CRA Dele Alord
Cut: Corn s SC Buriat’ t ack har Yao a DEPUTY CLERK
GK Cider CO, Muloece AT Horner
Suevinkedltuk dave) Wave (QO Schnale |
Cro. Aolnndon Unik Mage Riko 4 Jaws Noes Schudoe
S@H Whee. 5614 Maul -

1. nbeoduchion
Prune Ne-Shuwad \romgo Si, (hece Ins otic’ Neomgo’ )
bev ags Mae Cos achond Pursuant dy V.O.C. Sechorn
\ASS againck dokrudants ih Wie afGaal Gui
wadisickual Piatacctl Man, heltodawds ore Sipe.
ok hams Pluinkll Also seek's to Quam News On ond
Guik all Croerkes Owned oy Me An udante,

2° Yedwut. davwsyls

d\ \romge V Grown 06 cd O0S4X Ibs | Gms cst oad
ind Ae Berd Ciccurt Cours RSI APPeal Fur ila (Phra

RY Weamyo C Koschol WIM-Cd- GSS Gans (aveesed cut Oil
Tarr 1N Kae Sek Circuit Coast of AP Peal ¢ far Phils

 
oaen eager ea Rit HieSndtin AS OSA ANT GE atPB 9/11/20 Page 4 of 20
NV Ahore ss a Qe esate System of Which Yaeae incidents
Novst This Caw laign of” ON Goi ay Wuccassment huse
Yinee nN) 2x\uuskta ly Mo vail,

= B) \romao us Glod Oye CLAMS CoACerming Maa, isSyeSo
mavhonead 1S Mo. ComPluad at load Dae Huadved

C\ Neumyo Was exhausted all cemsdies Yaron
Mi Adaaincdculin ova Control oor

tel racunts

\, Sok Funle Unace in alee Foal is a Stracant at SC eadbill
ow re sichas @ SCL Comal Pio, Bow BEST ' ComPhiil.on (Tou

 

2 Macnung, Clacein able Moraungy \s A Unit Manager oct 2
SCL - Cam wii Cundk Ces\clos @ SCI-Cuwmblrdl 2.0. Box 837. CumPhill Pa

2.C,.0. Clae isa Correchonul Ofer Cnornin athe Cl; gy
vesidasG) SCA -ComPill .2.0. Box (X37 CawPhill Pa bot

Uy. C.O. Names ica ce hy a\ OF cer (0 ‘\ “\oi
CRAKS GEN erent Be Eg Peencte | atc in cathe Ati

S. Sci Gillard Care in oe “Gillog) Nic G Sergauwd oc Lat Loud
and residac  SCLCamMnll Od, Bex ee Caml Ri rant

6 Cio. dower Chore in Oe eee ha a Corcechowal afar
ar SCI -CawPhil awd cesidos @ C4 Caw) 0.0, Box &&37;CamPhill,Pa to

1 L.9.Vok thore in afte Mox “is @ Coccechonul ofber
Gk Sti -CowPill Guna eesicdas@) SI-CuwDhdl a. Box G7 Cal

| : _ Aa
8. SGT Racelhere in altte Rave”) is a Ser fant at :
SCT -CamPhill aud codes G) S(A-Cumdhill Ro, Rov ry “Comabhil hh Toe
QO. dicstenumk Mibal (hece in afkeMihall is @ Secur dy

LW okt SCL -C ‘ 7 . be
Cum eli es resides @ SCA “Combat dSox¥85)

 
ps b. slitoksanda estab horas atinidomiisthan, mmopSatgedht ado (Page 3 of 20

Vas CNT E Cumthall Gandh T2S;0088 (Gd SLL “Lowe will Pb Bow £537

Cian Pa i004- £937

We. SET McBee Choceia afte ede is a serge at
sca: CousPlart Oath Tesiclos G) ol Cam DN'ai\\ >O% M337:
| Cain?nid, CA oo\~’437

ID Toudla Wo ick (herein ce Tome) is a Be vance, Coothrct

ort S(4-ComrPratl ouch cosido Sti. Cum?lr \\ Ro, Rox 8537
CUmrni\y RA, V1 00\." $437 oe

is BPE: Naoov‘al Aiwotd (Ware? Satur bals\ jel Isr stant ot:

mite Sher rktudsyaki ® SC. CowPlail\ Oy hore dss.
M ‘s Comonll : Co BOK COT CoamPwlhila VOo| “AED

1Y, Ce D ¢ QYoWr (ngee. cobs Oey: ive iO, wittch anal
lhc Loy ( Scr Cour Prav\\-. Curt FED SC Cam
AR Box KKIT CawPwil PA 17091" BT.

1S 4 ie Suinort nove iA yen Qo oe “a a Seicgeant

“Ost CoP lat) aac’ cesndas @ SCL CamDlnlt Boe Box)
Corn Pill Pa AT OO SET

Mo Wak \Nac bing nore in able Night) \S Or aa Weanayer |

© Sis Cun Vn Gul redo s @ SCL: Cumohil\ Po, Box $53
ComPinll ON Von $881

VI. Si (Latea. (hare v7 \N athe “iste ay \¢ Wa. al: sake.

Ser Gea Sv Scar ‘ComPil Gas COSidoy DS |
(1 Comet |
Zid, Sox E37 Cambhih Pe mooieesy

Wr Cay, Wheel Vere \ older’ Woe)
© plonar aes each Oe ae) Og Pl
PSE QS. Bor \ 86ST Caml phe YTB 837

iE

 

 
19, aLicubiveleaeleoust ldeyieneationye tisingitteh iaconh aksdelat
Rosti AM chiwllvuwk” ck SCL: Law Will Onck Ces dos eet 720, Page B 4 of 20
7, Bov CK3T Cun Rinitl 2a Woo. - £37

cers Sodee ghisdent ausee\- Mae ru, Ulere la ote “MueelA

yin, KyPen blunder ox Six: Lava Pl OW cPar dos (@
"er Caudal) 2.0. Sov C637 CumPhall PA TOON BEST

: ae Ni ScwnoVe nave AN cde Scan, i A Vae he! t Bias
Bouriang Lxaw v\ALer Cr Rew SCL ComPall® awd cosidos @
SCL Comienil ‘MAO, Rox S887. Caumewill e.. TOON" ASS

Sa, 0. Jolnason [Were LA Go ee ®Y hasentl: Ve Ww Corcechs
sthae @ SUL: Coma Prat ( cmal cesvdos @ SCT CamPbill
AKO a Ror 60ST Cuma? Wilk: Ree. VWOY EST

ZB. nits Maaacser. UO? (age ta a Tbe!
i & at Mac, fev Gu (LU of ComPhill ond ces das
BSA Cumbbilt, 0.0, Box 8837 Com? lh Pr: 1001

| 24. ANAL owe (wares 3 \n Gdeezokihna\ isk

Maror ar &Ca-Cummi and Cecides @ SCT Com Pill
P.ds Kox &BSI et 1 Dis Vbb1- “KEST °

ae au fe Weteg, (nace In Oke Whee ‘SG Sergeant

“Cuw\ A\ai\\ Cnn CP QE § G) { 0
x. Box Cee (Ans \w WN , Pp, Swe " H

2b. Sgt Mus hs is a Sewaeunt at SCT
| kati. “eesidos, (a) SQ ‘Conn? VP, oxS537 ‘ae

101-853

B58 Cy eae gee ov ‘paid ‘Vat yt aul ot |
- Nu Wag: Or —- Kawo-rn ls ke re 2 AW ne IY
SSS pas GEST Caml PA ae Bact “Cam? ll

aS, Jaan Noe. Lala \nust Mel dn ye donated 0
aww Of  Naure dats Who ¢? Gdos@s Sct Can dui
Wd, GOK SEAT CumPwa\ ZA Cyd CK?

 
 

Case BACEVDIRGSEMD RONG ERUTHeAt 129F ebb 9/11/20 Page 5
( Roliel Sought)

N Tem Pscucd Vostraming Oder Gud Selarutrond fede
AN Mae OtGeees aud GUcials beng Sued Gnd
Wmovrehoned,
2) See So sue bole iw Ma officers individual
CaQack and also Maire 6fG cial Cadacity.
4) Seek AN of Ky Properly wmavtton iN obit
anh Or (riwonw Ww Aavuld \a\y dak Wanagtr ee
Nes Ode ? sot ish Gxeun hon iv Sweak ck ) Brava
wis Soaltecss Fad, Panels s Parser: Hhodmal , Basalt
COs Frama asysoG shoe. Preore See oe Geabhe
(Pry eQ\ Be Uddan + lool worker 40 be ewan \ist
W see NOminad Nawmages Geom eath
dokivcawk oF D2d/OdO Wollucs each
S)Seew CowmPensakor Damages from tach.
dolindonk of D0, 00) Vlas eath, ss
G) Viens Px oa AY Wo vot Mo gtien
OAMas Sok iar Lagards Yo dla Delendunte
“T) Aheed ur vrusmondt Sko? anoh vthultat yd
© BAe Maar. Yo Delondlowts Be Greed
Avansecead Oe i Wie Manhibh. Be Sramsltreed
HAs LE WA Arar Cunmit lee Loan rot
be ceQleviads anak wv Relaced onh rentmue cefids
1. Ano L be Rovicdlod Rk “Odiado —Wnera s+
ye wh Wowtal Wealth onal all Ae suttered
M\. Combensaction Ay, Good +d. Loss / Ce as @ Coole

Combensation Suto Credit foc Ha Good kno lL coive
Lacned

 

of 20
alahsS ob Ack SMe, Bute Haad Une (Un phtnapordmant

 

GM. hee So, ulnlete Deoaago Sutter ‘ 5

 

 

Keowk AL \OiGeinls Coalaign—s of Hacrastint

 

 

| cna MAE) i. Gesture Decbl webct

 

Mrok exisk 40 Peechado dot ANN ~friviliys

 

Windods of ASinissal lok Abst Freulelats ___

 

Sdananat ue HAMAS, ee

 

 

    

 

 

wea, wi = wipe my “ncn

 

“To Yocveds

 

 

Sacain ree Kier ee lek

 

 

VinlN\odtac vS a WWhdicdor of A Corcech
iwc hd, Soon Lele

 

Pn Voit Devaayo St\\__is nouesSect cal

 

 

Week caiad or Nivel cekadtohod Gacsiash
Comdinueg cro it | Cormreted

CWA OS

 

Ay Wont AS Wisp ce kaliabed a. gonask \oera

 

Who los, Coissounco, Ona wWouloe Rocard o@

 

HvwoWladrade Aaweak’s , Moora dsamout of Sexuch|

 

Rodina WA shikk.

 

XN. Quantite \ow low Good spice

 

lis ob Cond ethan da Shacea, Wass sectoan

 

Ok \nichs We, Be Ms. Venn Waure, Cases

 

Nov Chruwloes. Mo. js Sew acd o Unde Deleware

 

les tia 1 eA ak _Sewhncns

 

 

 

\ case eager sugasilh Ho SHIM ppg ogaHan: He9EAeHPB9/11/20 Page 4

 

of 20
Case B2REV-DLYS ARNE DEE REIT OFS RUTNERt 19FTBL?B9/11/20 Page 7
bA 4-3-19 Leslie loeing a Lede 3 Tronsfr frow.

 

ISCA- Crude ZLuvas vounsherced roma (SP ot

 

- Keacilln Xo SAY of Coublall : OAH to be

 

ald VW Lieukuawt Reckold TT rould wot foe Mola

 

6 Veluo odeic ok set ComaPlill

 

 

 

a4. Abbac - seeing “CRC Prorana lebtid Cael

 

What Whar {iuluoding ai ward imule Reogress

Sowt wo bo oo Sohudaondl <hruttuon at NY Bode

 

{Le boo Yosthine Owl a. Red-cuas Ora) dab WM Blocks

 

TC. Accortiay ay Nod Barrer cunrok Cors,

 

Dad Pad _oc! raid She Date at 4-(oB9

 

Sot (sere ech MA: Qeebtus

 

Leoa\ Cound hdnds Ceaidad O Peter Yexons

 

 

Coaltoanslit swat TWwodkalle “Wnos’ Cust nq Mase
wo Oerocs hy Delite mor Of APProx . 3 Boxes

 

| Crcmonodk 4

 

wid one. loi Box, A slowed War
Mn Deaxans Gvem@hon Sad Aisa rock Avery

 

Oo Luc “Arunske Acrocdkialy 28 Fcacluillu

 

 

Wied oc_\AADINGL Sathinle tud Wilt Katie

 

          

 

 

Sot Nico, Elk ck Ah. moce. imbocuck

 

TS we Wilde seeinbe TL tua He whes\ite

 

Cow Quack Yo Ash Wus TL Fark lew pissy

 

 

Taw ZOAn. Sradadanunk Te a

 

 

So Wi wnace, Yeisaners \noc Lie Gb Niaug a) )

Mace. Racrosla arts Wo. Mos?

 

AX wold Sol wo € wioallas do Mocs

 

 

 

Wet rise vine Macc es jada. oe

 

 

of 20
Case BAR EV-REITIM PORTE FIELRUHAAt TAORABLPBO/11/20 Page g of 20

Mus cesutting WL Beng Nowied dequats Cees Yoda
hae Aekucl iNNOCowco Rach ’ Alsé AtiGee wn Se niet
SB Ci Sisk. | | Zi, _

\ fy face ie ne tn ec. Female C.0s

Keesimod bs ho Locbiais sold Abe lrstitt Nrowgo bo

Suck. hoc Wielo! cud Mask sho uias alot scar ed

ok fK CO. Yer Soro. Whoore 71 fd A Fea, Unicvance!
‘ols

bar HO 6
tA Scum LAAs. iru Qu): toy ar ae
awk Wihol “ute id hours ot Wis

vMdericnns Mass Phurti Acumyo- Laud Weongrnllt
CC rnehived A. (Beaded ada Whee Kaw anise arse “Cal
Y. Blocln. Alu smnodled of Dog _Fecies Gul
aN Mace. Souter Ome ConQuat Donic Sawminle
ine Anis Cossed She Plaine
CUWALA ssp Ms \oo Nealon oft oh TC.

| “cts cca
bate tb em 2 Ne w Gir ae a Jayde
WW Sei Cramer’ ek \no us bend

Demoded Cac Glink Griesonnco “Poa tc \ORGA

ON AAs Wks Cc. 0. Domes)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HB) _4-b-Q0 Se Waal Ako Condoad On me Swekchiag
Xsaulf) [Wt Yo oft WY Varo Gino Called we he muri
amd Cro Willer. “wok. Is Mal Maw \wcdk_ Manabe
My Mo Quail ZLedso Sled 3 ie antes =|

 

 

 

 

 

 

 
Case ARErSARA LAM RERUNS FIELRUHEMt TOFREEPBO/1/20 Page g
kK) On Ma Yate af 1-4:19 Mo Cctubiechina Combaved —

 

| Whow SGT STi S@aho of Maw Plaiahtt filing -

 

ste Ren out Wis obhac ames Co tint Lona

 

 

9:40 am

 

 

hc SA ae “Dewed Mio shia Cha

 

Ose of Mian Kast Because Ae Plawhtt A Leal

 

Hl Veen or Sawos  Aecordwu bo St MCRebas

 

IAGrionk or Loe \nk WMunaber ot N- locke :

 

IWS Kg (Please se Arion + cadvit)

 

“Do oa Praded oak Dude VOID od YilS Pa

 

SET Fonle Macws wh Sled Rider ver Yo Reili

 

[Main Alo Sniek CBee Sor Pe CoP Williag

 

Milder Gross Dxlanare Mo suid Yos to .

 

TMs Gave Jost Fe RRS Wa Ab Ce Ore cedssio,

 

 

@ hale Mec Jun Caltod “40 Securit

 

Sha Als Ral

Reus Seen tou} Aidkneant Will Who Blatt

 

a aca YT

[Said Got so sda abiGie  Beinle Calle ve CoV. bi

Sow A

 

Saar OC

NG “Ao can So Udeork Aas late

 

(wouse uv
Ann tae

<i Foul Conbaved Oa budclary PQlode:

 

hs Oahwdart

DOs) Aran Ma Weta af Nod lor, D014

 

Ms P\uinkkl Qilod Wh roa OAM act Waaneg ec

 

| Pd, Crradonen ond Watt Wargo Muon thea

 

| AWos Shae Mw Col\ Dove WSing nt A

 

Vow Shuck at: “Be Whisker C&wdk Nate. Kaiser

 

Yorn Nivadding Sad Sue Mud shick Dos Sd

 

A Com See Mak Slack Assit,

 

 

 

 

 

Awe. Nolo Avord. Modoc. Talgine, ty Mord b. so Pua

 

of 20
Case CAQEVDIIEEM) ROESNAWVB FBDRUHEAL TA9EHBAlAS/11/20 Page 10 of 20
1D) Od Ander Wrattdtn Nte of Feb /d.or 2th 20a

 

 

too Moiditt soos)  SiPevinktwbnie ch Mower ond

 

 

 

Wor Yalucls: \wiie \Male  tAss Showt Ra

 

ZEN wack The PLonatitt Nero moa Ax\eck chuuel .

 

Mord shen wali Wis wee Be Petshalaa

 

 

Ve Mare Vismanle Visk. dourel Ware Swiled _

 

in We Dowrsic Swale West seaccl tran

 

Yad Mak Guat Faron Deladack Dm howinl

 

Swit. Rak skh Mosk?

 

 

Ava ankle ms Shalt fel ads AE
Curcemt(Y Voie Wat wercontluge ot

 

 

Gnd Aion working Cink Prolhowmin(e

 

lM. Noeinkes Mas Mov Conkong da

 

 

Hie Criedounns od WA Oho “hd
\Uistkac Awa aw Al va Wpe rl nit See

 

 

COMMUINingl |
‘Yost ny Ma Cur Wa inten Chita)

 

Nok Accorcins Wet Comma Havre Hurr4

 

Denied Warlol what Covreck cereus wih:

 

: Shit Ree Wud ita. Asa Netcast

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case CARED FOTN TOES “EOCUTHEAL TORAGAT 68/11/20 Page 11 of 20
v) O\ tha fate of 3! ¢fiand led siaasenss Cutts ——

 

 

tuck dutubisaed. “Taste, Meise why 1S Mae Cuisine |
Coys a Ode. | :

 

 

iecesk Slax SH Uirtneshll reecked mn

 

Criwluace. UM Shrug ht ait @c_Weh

 

 

“ Vien ac (Ma the SO ad “while cla wor
dE Aeeched Sa Bri Delo Milt = davrel

 

Mac da ta hath Aad to Cawllick

 

+ Crodensed whi de Choris Alot Gall sath

 

Wi Ayu’ Marist Seis “wwe ial owl

 

 

     

coir Cows de Mo Je, \p2 Gow. See
OCn ie t ;

 

 

 
 

SHoecaunt:

 

(Qofahe

 

_ ld) \\nik Winn crac Working Ciled a. in Wis

 

Gee, “Somainure erin J Wad Deske of Mall Ste

 

 

 

aD ial \aloiel

 

Griewumes  wecasse 2 Wo  Yissed vu

 

ATW Mock o02 ate Ploaitt Declines

 

Pool “A ect doa Grdtilows Was sconduet'

 

Coon. AVL ANM —TowMa Moist Rk Wlsg

 

 

Mara vng Vues So Gtischalp <A
“ns, Wocwinle Dbarulac — ( onsPiced  -1)

 

 

can —_Rggaas tha Raa Deongo.

) Prdtanees  CAra gh ean at

 

 

GSES comaly
zit oda, Net Gui \akic Oo Wax Schade

 

 

 

 
- Case B2Re-S3RISM RORSTIORIE PipsbeutHeht Por ied! 69/11/20 Page 12 of 20
(3) A Woh 18M. 2090 sees). Moe Uni vawnuyer

 

Oni, oitcs Chine + dansan WW Noddlo contd

 

Wicaiong, Roradints id WY Vevechas taker Obwit

 

Vo Lh wus Wt wen &. ComPloit SPecinl

 

WGe Which \S iN Lie ON Ww Wwuscindlutt .

 

 

(WH) Cob. Chae soo. Wa. me off Ss (cue _

 

auc wo i So Cid Sdnasdin Ma Colle ow.

 

Cote wat Ma SET Links Permintw

 

| Gd. Clune sadaver inet \ied Swit Dsuta

 

Sonia ky ue Wha Stan laee: Com

 

 

WWM Noac On a SA Ly a tt
wh Co ac wi Man FR Me hae Lat UJDA Mt tuto

 

‘sdb A rae C0. Cline. said “Horas Honing, sts hic

 

 

 

15) “_Wos iw wh Oras, Vatu Powhal  ”

 

M turing, Muck. Which wos Delrrvwt Ole Cy,

 

TC tos Nit oblidod bs Combronde WA Wecusser dn

 

Call WW Ulbwrses Nac Wee: Mar Vidi, God

 

Sohne Delayed me of Ove Pawssor solleceh Crue) tynuswl

 

 

\\o\ Zsa Wrong t AM Fond Cos Groth (Nn

 

 

Zo MMs witha ZL ‘was Our aw A walded”
Co\\ rock Gios TC loadinle DailY .

 

VD Receiarse of Mac Wath oftierr Cure oul

 

Maurin Growndyc  Cohade\e. Listed by

 

Thou ond AdIWol Pouwoonk Where was

 

Neleatied Kw Cram ge Underwear. p\tt MniceT Mhi-t+

 

 

Duc Shower Sunes Whole Caused me ta Satter
af PAW NAS Sor, ConStunk Probing. |

 

 

 

_. a i

 

 
 

bis, Qeolrded “Weloo yore thecese” 46 Ho Cou

 

 

AN Prat ior YWePriiod BY CO. Wuberr

 

INES numolstir Bch Uda wrod Widdwd.
TL Dede: Mass Fark eo Lod Lloro laud

 

PCeaok at WA DeoalirAo ve iS Me Brel

 

Crrcctk Corrk of WQPoots Car Ayuda.

 

VAY Weer Astin alte notin (LtdeY |

 

‘cnnah Casnselac Wis Eclls Une Bon Lit wo

 

Ynys Mock C0, Mule -Anhos Go minh

 

Vs rinks Shawer shoes Wal Basic Neceasi

 

Puch (aiid Coce lose Mossi Relonuone Viecess eeu

 

SaMan (oveas.

 

 

LAK) Als is Crean WW Pare ans Osada

 

TT Nok ORaroddas Gt Otnac Ver Doe Sca-

 

Kuci\ibies Vina awe ok Odd Bales

 

 

Aderehs Canccsk oo Basic Ntahs Sawa
Slnars 1» Sante - Boxer (3) Tee—Siect y Lun LO

 

Ao Wows  & Woe o& YUaasal Sr

 

QV at We Palo tok Minow YW BW Bax

 

SV ok WewAX. Mare ak Sca-ComPull

 

Man MAIL Os SAnwC Gun GN Wk query

 

To Aorwed Liewkenmnt” “Tolias, hioubenun* Nyt |

 

Co, MiGs SeT Baw, Cath Ota dhn Woes

 

19) C0. WoW, we wo “oss Owl: Pllowed

 

AKL Que Oe Gorarcs Wd Mol AW do Lear

 

Cher Sokecs Whe Wat dea He Crowe oe WAM

 

1] Comers \Nole Clean Deke Cah \4 yee

 

 

 

TL (acock.20u carat o Complaint Mus, Seen ‘ulus

Case 6 2QEVDERIS IM OFS FE RUHERt T89FHBA6G/11/20 Page 13 of 20
Tiss Woniod Basar Neccosit or “hwo Weeles Prol

 
 

id On Mad Wer -Povaas ho” Byovy let wt

 

\dwuck oe Manabe TL Strat ot Mad \Levaus

 

\ Mot “Nard eds

ayy aus tiLarwnich Rt lan Qebdaa

 

Anu Uale ot Ww Dealers wus Krex Cn

 

\Sinak Wun beau ocd ung \Wiwetda cunt Ag cuit

 

— VyVi_ Ceekulceition By Hers wag)

 

BD) 1 intoomad Cid, Ville lau dald ws

 

_ Mook saree i Unit Wuainager Horning

 

Pool Towa Mord Woe fe ta Sor chee mo

 

Ua Suid Wide vy, 4) WM do RUM Gi

 

LYondinke Ws wf Unuc ret & WL

 

 

@.S\aebe Gases Ondor We Gavdedk usd or
wee Munn. X\Ornuyny :

 

Narie Kode do KM Miiy AQ

 

Cle © (ritwonee oNW DW Ana Veer

 

[tow Cader oc Ber divs wil laine

 

 

Uae ny N : 7 cs

 

 

 

| Xie Somudta Syst Wc tine Yous aun

Vand, Wao Yv_ Anas Man Sine (et

 

_canslarced 1 ( loose Soe. Galata Mud

 

Shaws A so SM Wiss als)

 

he Qconadde WY. Qader d Croat.

 

ue Us \ock Or Max Contick of into

 

 

A\ng Vai di RY pod\od Sy. NY Rios, _
Tou Wrist Suith Awa ou leshichios ve whan

 

A Aled. tis Shs Said Mo WSdoM uandhows

 

 

 

Athi ew St Ww Waits Covfa\\ SP wo
a .

Case 2PM ARITMTIS PIELER TORHRA'B/11/20 Page 1s of 20
lDp) \Neun Cio. Vale. Cell Beove mt fia Pel

 

 
Case @:20-eVPRIS iM ROPES FiE;LORIEHER Rage Hea! /11/20 Page 15 of 20
WPrrinindtak chi Yul tu Wssistansk Ueki cal

 

} sso Jas Geolish Fascisian ofan tab Sf —

 

Cut laoAl Nail

 

 

23) _ da dw\h ao ea

 

CO. Awe. tir WY oly ullacel We tubal

 

Miled WY Tole Malaint Ly yb Osinhs Dow is Wile

 

 

sh Sintiale Maded WP to Yay Wins lag
AtwintawG ca, Pw Or brn fo Ma Ming

 

Vor Mais dso Cun’ Sreale WW Eleds Soca!

 

Whoa =. Gasvocl Minn Woods Wis Se Sod’

 

freank. Voy Man Gey tis Wwurdierd co C0.

 

 

Ln Deion Fucks Made slack Wit :

 

AN) aL baw lnt Was oy Mas deahion, gt

 

S&1 Bore, Wlaces._ \oook 49 Cid. Lodi

 

Ag\iolke ws Ao “sunk Wis: Dich Guntl +o

 

Voc. Mas, Sore iA)

 

SM Bare. SPP Mais inna WL,

 

: Sich Ups \aguweh Wak: Vw Foca We

 

Saick Loth_ is\

 

DS) Dec Gainic de WH. Coll C.0. ox Called

 

 

WY COWL Onad Suich “owe” Said cre Yo)
IL Goink So south Wis DrohZ well Gre Yoo7ht

 

We Cawtnaiod Ms Smid i You Dow suelo

 

wis Orel. Mod ull) vot Oe Cominks ode oF

 

 

“wir Coll Sasaannnreid: das Ww Sha for (WM Loum.
CS Filed A Pree ¢ tuum). fo. shy —_—

 

10 _

 

 

 

 
Case Vi ‘ag f | b
A A TN c=

 

 

— [bo son LAL Will an al

 

21) OX da 44s AO WwW Cel Door Dod Nor

 

QQow Loe OMIM 7A We Ma Garbencd Roter

 

Iho, CO. Wis Jano Do® Said Yo Wow

 

 

 

Wao Max _Suich UosticdaM
=. So 2 Maw Called Mr Sect Mibu.

 

(Wha Como de Mas Coll oor const:

 

 

TL Wont whut Most Gath owe: lout Mou te dp
foc DoN Cooma Suck Dree You WMasduver!

 

Mo oul ido

 

Chosclt = vgs Serle Badal ae

 

Yc WA ocharmabe He Sewal acts for Lille

 

 

\ (Cnievonc \thninlee iw Pf es CGMS Ca
Whore Cunok \J\nwir at Carre Saw. |

 

 

2X) Pron Mu Date peli Wes 5-12-40

 

 

Set Cot ules is Crediaustt wantibeled ths Calta

 

 

[Mo A NG 2 Wi
Sas Mas OR ida Ao Awl

 

 

Moai Shin Nua Shs tk Cb Won

 

Lrdads “L Catto See Grina wt Cok

 

| Maced Wr cath Sleahue. Moo Mais Keen's

 

on Mod Neluiasad! wwe Gok Mote dele

 

SeT. Fon Wan Basan’ me iy tte

 

Shak for WA Arkh, AL sat Von Ul Wd

 

 

 

 

OAS Root Bra: Ve sud. om, Nat Node Od Your.

 

i)
Case BAR EVPIRESIM TOFS Fis eOUEHaAL TAOR-AGet 69/11/20 Page 17 of 20

 

TL Kio Wok Sex 13 Mooul Reo! Me seed iy not yor
“Beo Mowe Nh Ni anes

 

 

1) Tscs Cable Lo Seoser by La. M, hel AG EIAs
wha —tlnarly Failte dey Predcct.

 

 

 

RO) Od Autisk Sia 20h = caltaas Maree Var Gubsz
\oullwadh Cominte Sey Mart ok Bradt 31302
SGT Curt Said Filo Awatlar Veen or Gen by
Grinlomce anol Wwit’s Yotir Assi
Sb Aw BuGusk 5402020 late Mar wl
(Luss Cnn SGT Bare Anmodncd Wat Wer
Asher Carntc of Col\s Wald oe \urak for
No (ada Te A Cominued Ae Vile ¥een's wad
nr iwands . _.
132) TLuwewk da Secuct Arosad — Rotust Wd do
Wyk ox: A Ecichod TL sees UL Ber Gald Wha

 

 

 

 

 

 

 

 

 

 

 

Reed Was Mod was 2 Avot 2 (oie Wil
\ou\.. Mo Sead No Youve Not Mase Shi\\ \_ thal:
Crivsomeos Wrok Preeocs,

Wiha Ue Gaed a Deku waa FAs

 

 

 

 

133) oS AuGist 25r, 3020 Arasogh 2:30 Pm
Wile Wowling dea Admuh seria S&T Ful
Solled oad
IMs Vere? Voorhinls Crkuliadtions War Side “ont
ZL wll seethok “od are VNled TM Waved
Cocovea. Gr Pe inanndt
— Lsoitaft Prod Mac® Ware Cobh oust 1 Muck tan issue
in \ SA CouR\niah Anas. peed Griviid tend D\vu dd

 

 

 

 

 

 

 

 

ra

 

 
Su. ON deve anensid: enue "OHH REAP HEONAD/11/20 Page 1 of 20
A Astod SET Bare Novek ro Sima dor Dot Loom being, |
Stolon lnetrys Mw we were evcttod +o A bose 1S wales
Woweuer We Orly gor GSmindka Us sad Dm luchy
+e gok anywung uit all Wha doperuiorle file,
AL Mod astod Win uhy my cell ic di
Only Coll Mok Hoo Code Kgk i “Aept od Ma
Taire Q+*n WW Sk Baly Ma said po nag Vow?
Qyes On Uos at all tds, Me Plone hut

boos do alimaradss RBuitdi ond Var Cadiut \igtt
is Only Used foc Coday Foss Alot Tortuan 6-
Var ca 8 ings

3S. Sot Bure Come do md Cell wrnstes lake
ano ~dald we cL eke clo? . Avestioning Win
Oc Get Senrk ta Wren Rae.

Sv. AN SoPewlate Ask LAVAD dk A cesulk ob

Being G& wines my Colly “Carlos Lorn” Was

Sent deo Ww 'Male” ara ot 81180630 fm SEI Bure 2 YoX

Said Usur Nome Wrumae N dows A+ go}

Maa dase Carlos Lo Ger PeaPer dh anol Leh

27.8 Set Ind Ado Catex Veliewered mut

Fag eo telling wa da 2ndoy way “Codid” wos,
Wiis was at Grodad Si0DR m Vise

3K. Set Yn .20an Set Fudlo tried de elles

DR fad “ro SNing Gadd LL cotised Ma tied woah
Sse Fear af Bein Qriscenod,

AM MuinkEL swe Under Koo Leni o& Celera Qrebe
Ans Nove Goals \s Aco Me Man Spe} oh WY Noi

Deka Wu 0
Nowe te Ee —

SEL - Cumeni 7+ 7-Dbd

 
Case BARE DRISHM OFS HEDRUTHERt TIER! 68/11/20 Page 15

Cerditicate of Service

LH Oe Slur Nrumao Swear and verify, Whe CawPlviat
— facoed |

Ao: Weddle Lekecck Couck Tos, Alone Cenaral oFfae

Scrawhs Pr ASSO}

 

 

Deana * Drungo Si #NCIb40

9-7-0

> of 20

 
 

FEROS) 11790 Sage 20 of 20

   
 

Se-Shas Neuman sil mt 1 Five
a NCUMD >

geen ed Stas idmad Coot een
ene fad Zac Waddle Nekrick OF Coane =
Wi Ya Y1b0\ Crorl 6k Coy p
wi ceive. Ad .S, Courrnouse
BERANTONASS Ni Washington St
SEP 11 20200 Oro , Donnas ie
\$50\

   
 

      
 
   

 
 
   
   
 

      

  

ozoz od Giters PTR EPUN Gam oer
909°000 $ bbont diz panel \ (Cal (Nil
| BFAD) Ce ae
| sswoasauudcaowisou'sn eee) Iv ALVINNI 9 sCTIONS”
jaSOigS001 CrrO aoe RARER
: oo. Ty

 
